Citation Nr: 1712986	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  12-04 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.Spigelman, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) with the Texas Army National Guard from January to June 1976.  He also served with the U.S. Army from August 1976 to July 1977 and was discharged under other than honorable conditions.  

This case comes before the Board of Veterans Appeals (Board) on appeal from an October 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In his February 2012 substantive appeal, the Veteran requested a hearing before a member of the Board.  The Veteran was scheduled for his requested hearing in June 2013.  However, the Veteran failed to report for his scheduled hearing without explanation.  Therefore, the Veteran's hearing request is deemed to have been withdrawn. 

This case was previously before the Board, most recently in July 2016, at which time the Board remanded the issue currently on appeal for additional development.  The case has now been returned to the Board for further appellate action. 


REMAND

Regrettably, the Board finds that additional development is required before the claim on appeal is decided.  

The Veteran claims that he has an acquired psychiatric disability as a result of events that he experienced while stationed in Germany.  Specifically, the Veteran reports that he was sexually abused by two fellow soldiers.  He claims that after the incident, he was told that his life would end if he informed anyone about the incident.  He says that when he attempted to speak with his commanding officer regarding the incident, his concerns were dismissed.  

While the Veteran has reported that he was sexually abused by fellow soldiers, there is no corroborating evidence of record that the claimed stressor actually occurred.  However, the Board notes that when an alleged stressor for acquired psychiatric disability, including PTSD, is physical or sexual in service, credible supporting evidence may consist of a medical opinion based upon a review of the evidence that the sexual abuse occurred.  38 C.F.R. §3.304(f)(3) (2016).  The sufficiency of the stressor is a medical determination, and adjudicators may not make a determination on that point without independent medical evidence.  West (Carlton) v. Brown, 7 Vet. App. 70 (1994).

Therefore, the Board finds that the Veteran's claims file should be reviewed in its entirety by a psychiatrist or psychologist who has not previously reviewed the record or treated the Veteran to determine whether there is evidence of an in service sexual abuse stressor that supports a diagnosis of an acquired psychiatric disability, including PTSD.   

If the mental health professional determines that there is sufficient evidence to support a sexual abuse stressor, the examiner should determine whether the Veteran has an acquired psychiatric disability related to a verified stressor of sexual abuse during service.  

Current treatment records should be identified and obtained before a decision is made in this case.  The Veteran should also be notified of the types of evidence that can be used to support a claim for service connection for acquired psychiatric disability, to include PTSD, based on sexual abuse.  38 C.F.R. §3.304(f)(5) (2016). 

Accordingly, the case is REMANDED for the following action:

1. Notify the Veteran of the types of evidence that can be submitted to support a claim of service connection for acquired psychiatric disability, to include PTSD, based on sexual abuse.

2.  Conduct the appropriate development to obtain the Veteran's complete service personnel record and associate it with the claims file.

3. Identify and obtain any outstanding VA, private treatment and service records that are not already associated with the claims file.

4.  Then, schedule the Veteran for a VA examination with a psychiatrist or psychologist who has not previously reviewed the record or treated the Veteran.  The examiner must review the claims file and must note that review in the report.  

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran was subjected to sexual abuse/assault while in active service. The examiner should identify any evidence that supports the Veteran's assertion and state whether the claimed events constitute a valid sexual abuse stressor.  

If it is determined by a VA psychiatrist or psychologist that the Veteran has a valid stressor of sexual abuse/assault, then based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has an acquired psychiatric disability, including PTSD, that is related to a valid stressor.  

The rationale for all opinions expressed must be provided.    

5.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for the Veteran to respond.  Then, return the claim to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


